CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Investment Funds: We consent to the use of our report, dated November 11, 2016, with respect to the financial statements of Putnam Government Money Market Fund, a series of Putnam Investment Funds included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2017
